DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (PGPub 2017/0141406 (see 04/05/2019 IDS) and as published in WO 2016/007671 (see 04/05/2019 IDS)) and further in view of Haug et al. (PGPub 2012/0009503).
Considering Claim 1, Young discloses a membrane electrode assembly (membrane electrode assembly 2 [0029, Figure 1]) comprising:
an anode electrode (anode electrode 4 [0029, Figure 1]) comprising an anode gas diffusion layer (anode gas diffusion layer 6 [0029, Figure 1]) and an anode catalyst layer (anode catalyst layer 8 [0029, Figure 1]); 
a cathode electrode (cathode electrode 10 [0029, Figure 1]) comprising a cathode gas diffusion layer (cathode gas diffusion layer 12 [0029, Figure 1]) and a cathode catalyst layer (cathode catalyst layer 14 [0029, Figure 1]); and a polymer electrode membrane (polymer electrolyte membrane 16 [0029, Figure 1]) interposed between the anode catalyst layer and the cathode catalyst layer (membrane 16 interposed [0029, Figure 1]); 
wherein the cathode catalyst layer comprises:
a first cathode catalyst sublayer adjacent the polymer electrolyte membrane (first cathode catalyst sublayer 18 adjacent membrane [0029, Figure 1]), the first cathode catalyst sublayer comprising a first precious metal catalyst composition and a first ionomer composition (sublayer 18 comprises first catalyst [0029] such as platinum, gold, palladium [0032] and a first ionomer composition [0039, 0040]); and 
a second cathode catalyst sublayer adjacent the cathode gas diffusion layer (second cathode catalyst sublayer 20 adjacent diffusion layer 12 [0029, Figure 1]), the second cathode catalyst sublayer comprising a second precious metal catalyst composition and a second ionomer composition comprising a third ionomer (second sublayer comprises third catalyst [0029] such as platinum, gold, palladium [0032] and an ionomer composition [0039, 0040]). 
Young discloses that the first and second cathode catalyst sublayers may contain different ionomer chemical structures and equivalent weights [0040] for purposes of optimizing proton connectivity, 
Haug discloses a fuel cell cathode electrode [0106] comprising ionomer [0112]. The cathode electrode layer 113 containing catalyst [0060, 0062] is adjacent to the electrolyte membrane [0060, Figure 1] (thereby corresponding to first sublayer adjacent to membrane). The cathode electrode layer includes two or more ionomers differing in chemical structure and equivalent weight [0063, 0077] so as to provide both catalyst support corrosion resistance and catalyst dissolution resistance and electrode performance designed for varying fuel cell conditions [0077]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the membrane electrode assembly of Young with the mixed ionomer cathode catalyst layer of Haug in order to provide both catalyst support corrosion resistance and catalyst dissolution resistance and electrode performance designed for varying fuel cell conditions [0077]. 
	Considering Claim 2, the combined teachings of Young and Haug are as applied in claim 1. Young discloses that the first ionomer may include Aquivion [0040], which is identified by the claimed invention as reading on the chemical structure of the first ionomer (lower EW) [Table 1, pages 4 and 5 of the instant Specification]. 
	Considering Claim 3, the combined teachings of Young and Haug are as applied in claim 1. Haug discloses that different ionomers in the cathode catalyst layer can be used [0063], and that the same type of ionomer, such as perfluorinated sulfonic acid PFSA [0097, 0091] but with a different equivalent weight EW can be used [0097]. Because combined reference Young teaches that different ionomers with different equivalent weight such as Nafion and Aquivion (perfluorinated sulfonic acid types) can be used [0040] for the purpose of improved proton connectivity, reactant access to catalyst, and water management [0039], selecting Aquivion and Nafion for the first and second ionomer so as to provide the predictable result of improved proton connectivity, reactant access to catalyst, and water management [0039] would have been obvious to a person of ordinary skill in the art. Nafion is identified by the claimed invention as reading on the chemical structure of the second ionomer (higher EW) [Table 1, pages 4 and 5 of the instant Specification]. 
Considering Claim 4, the combined teachings of Young and Haug are as applied in claim 1. Haug discloses a fuel cell cathode electrode [0106] comprising ionomer [0112]. The cathode electrode layer 113 containing catalyst [0060, 0062] is adjacent to the electrolyte membrane [0060, Figure 1] (thereby corresponding to first sublayer adjacent to membrane). The cathode electrode layer includes two or more ionomers differing in chemical structure and equivalent weight [0063, 0077] so as to provide both catalyst support corrosion resistance and catalyst dissolution resistance and electrode performance designed for varying fuel cell conditions [0077]. Therefore, one ionomer will have a lower equivalent weight than the other. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the membrane electrode assembly of Young with the mixed ionomer cathode catalyst layer of Haug in order to provide both catalyst support corrosion resistance and catalyst dissolution resistance and electrode performance designed for varying fuel cell conditions [0077].
	Considering Claims 5 and 6, the combined teachings of Young and Haug are as applied in claim 1. Haug discloses that different ionomers in the cathode catalyst layer can be used [0063], and that the same type of ionomer, such as perfluorinated sulfonic acid PFSA [0097, 0091] but with a different equivalent weight EW can be used [0097]. Because combined reference Young teaches that different ionomers with different equivalent weight such as Nafion and Aquivion (perfluorinated sulfonic acid types) can be used [0040] for the purpose of improved proton connectivity, reactant access to catalyst, and water management [0039], selecting Aquivion and Nafion for the first and second ionomer so as to provide the predictable result of improved proton connectivity, reactant access to catalyst, and water management [0039] would have been obvious to a person of ordinary skill in the art. Nafion is identified by the claimed invention as reading on the chemical structure of the second ionomer (825 EW) and Aquivion is identified by the claimed inventon as reading on the chemical structure of the first ionomer (1100 EW) [Table 1, pages 4 and 5 of the instant Specification]. 
Considering Claim 7, the combined teachings of Young and Haug are as applied in claim 1. Haug discloses a fuel cell cathode electrode [0106] comprising ionomer [0112]. The cathode electrode layer 113 containing catalyst [0060, 0062] is adjacent to the electrolyte membrane [0060, Figure 1] (thereby corresponding to first sublayer adjacent to membrane). The cathode electrode layer includes two 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the membrane electrode assembly of Young with the mixed ionomer cathode catalyst layer of Haug in order to provide both catalyst support corrosion resistance and catalyst dissolution resistance and electrode performance designed for varying fuel cell conditions [0077].
	Considering Claim 8, Young discloses that the first and second precious metal catalyst compositions are different (cathode catalyst sublayers 1 and 2 comprise Pt-Co alloy and platinum respectively [Table 1, Inventive Examples 1 and 2]). 
Considering Claim 9, the combined teachings of Young and Haug are as applied in claim 1. Haug discloses a fuel cell cathode electrode [0106] comprising ionomer [0112]. The cathode electrode layer 113 containing catalyst [0060, 0062] is adjacent to the electrolyte membrane [0060, Figure 1] (thereby corresponding to first sublayer adjacent to membrane). The cathode electrode layer includes two or more ionomers differing in chemical structure and equivalent weight [0063, 0077], such as perfluorinated sulfonic acid PFSA [0091], so as to provide both catalyst support corrosion resistance and catalyst dissolution resistance and electrode performance designed for varying fuel cell conditions [0077]. Therefore, one ionomer will have a lower equivalent weight than the other. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the membrane electrode assembly of Young with the mixed ionomer cathode catalyst layer of Haug in order to provide both catalyst support corrosion resistance and catalyst dissolution resistance and electrode performance designed for varying fuel cell conditions [0077].
Considering Claim 10, the combined teachings of Young and Haug are as applied in claim 1. Haug discloses a fuel cell cathode electrode [0106] comprising ionomer [0112]. The cathode electrode layer 113 containing catalyst [0060, 0062] is adjacent to the electrolyte membrane [0060, Figure 1] (thereby corresponding to first sublayer adjacent to membrane). The cathode electrode layer includes two or more ionomers differing in chemical structure and equivalent weight [0063, 0077] so as to provide both catalyst support corrosion resistance and catalyst dissolution resistance and electrode performance designed for varying fuel cell conditions [0077]. Because fuel cell performance and durability are optimized by the used of the two or more different ionomers for different fuel cell conditions [0077], routinely experimenting with and coming up with a first ionomer composition weight of about 30 wt% to about 80 wt% would have been obvious to a person of ordinary skill in the art. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the membrane electrode assembly of Young with the mixed ionomer cathode catalyst layer of Haug in order to provide both catalyst support corrosion resistance and catalyst dissolution resistance and electrode performance designed for varying fuel cell conditions [0077].
	Considering Claim 11, Young discloses that at least one of the first and second precious metal catalyst compositions comprises at least one precious metal catalyst selected from the group consisting of platinum, gold, ruthenium, iridium, palladium, alloys, solid solutions and intermetallic compounds thereof [0032]. 
	Considering Claim 12, Young discloses that the at least one precious metal catalyst is supported on a catalyst support (catalyst support [0029, 0033]). 
	Considering Claim 13, Young discloses that the first precious catalyst composition comprises a first catalyst and second catalyst, wherein the first catalyst and second catalyst are different (Inventive Examples 1 and 2 show catalysts of Pt-Co alloy and platinum in first cathode catalyst sublayer [Table 1]). 
	Considering Claim 14, the combined teachings of Young and Haug are as applied in claim 1. Young discloses a fuel cell comprising the membrane electrode assembly (fuel cell with MEA [0054]) of claim 1 (see claim 1). 
	Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725